SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported,September 2, 2010) EXOUSIA ADVANCED MATERIALS, INC. (Exact name of registrant as specified in its charter) Texas 333-87696 90-0347581 (State of incorporation) (Commission File Number) (IRS Employer Identification Number) 350 Fifth Avenue, Suite 5720 New York, New York, 10118-5720 (Address of principal executive offices) (Telephone number, including area code of agent for service)(212) 196-4333 Check the appropriate box below if the Form 8-K/A filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The Company announces that Mr. Robert A. Roddie has been elected to the Company’s Board of Directors effective as of September 2, 2010. The Company announces that Mr. J. Wayne Rodrigue has resigned as director effective as of September 2, 2010.His resignation was not the result of any dispute or disagreement with the Company. Mr. Rodrigue has waived any claim for past compensation including accrued but unpaid salaries and unexercised stock options.The Company had accrued $231,743.25 in accrued but unpaid compensation owed to Mr. Rodrigue through June 30, 2010. The Company announces that Mr. Robert L. Brindley has resigned as director effective as of September 2, 2010.His resignation was not the result of any dispute or disagreement with the Company. Item 8.01 Other Events A copy of the press release is furnished as Exhibit99.3 to this Current Report on Form 8-K and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Copy of Resignation Letter from Robert L. Brindley Copy of Resignation Letter and Resignation Agreement for J. Wayne Rodrigue Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXOUSIA ADVANCED MATERIALS, INC. /s/ Robert Roddie Date:September 9, 2010 By: Robert Roddie CFO and Executive Vice President -2-
